  Case 3:20-cv-00146-G Document 11 Filed 01/27/20         Page 1 of 14 PageID 147



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


NDEMBO NIANGA,                           )
                                         )
           Plaintiff,                    )
                                         )
VS.                                      )               CIVIL ACTION NO.
                                         )
RICHARD WOLFE, Acting Secretary of )                     3:20-CV-0146-G
Department of Homeland Security, et al., )
                                         )
           Defendants.                   )


                    MEMORANDUM OPINION AND ORDER

      Before the court is the Plaintiff’s Emergency Motion for a Temporary

Restraining Order (“TRO”) (docket entry 3) filed by the plaintiff Ndembo Nianga on

the morning of January 21, 2020. By his motion, the plaintiff seeks an order

enjoining the United States Department of Homeland Security, United States

Immigration and Customs Enforcement, from removing him to his native country of

Angola, where he fears he will be persecuted. Id. at 1. For the reasons set forth

below, the court concludes that it lacks jurisdiction to adjudicate Nianga’s claims and

must therefore DENY the motion for a TRO, and DISMISS this case for lack of

subject-matter jurisdiction.

                                 I. BACKGROUND

      The plaintiff alleges the following:
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20          Page 2 of 14 PageID 148



      Ndembo Nianga is 51 years old and a native and citizen of the Republic of

Angola. Plaintiff’s Habeas Petition, Complaint, and Request for Temporary

Restraining Order/Injunctive Relief (“Complaint”) (docket entry 2) at 13. Nianga

and his family are members of the CASA-CE political party, which opposes Angola’s

ruling MPLA party. Id. Nianga and members of his family have been accosted by

Angolan government agents due to their political affiliation on various occasions. For

example, government agents attacked Nianga’s stepson and broke his arm because of

his political activities. Id. at 13-14. In June of 2016, Angolan military and police

officers attacked Nianga’s wife, Antonio, and the couples’ children in their home. Id.

at 14. Antonio was arrested and jailed for three months, during which time she was

beaten and interrogated regarding her involvement with “government business.” Id.

Antonio eventually escaped and fled to the United States with her two youngest

children in October of 2016. Id.

      In 2017, police officers came to Nianga’s home looking for Antonio. Id. at 15.

The police informed Nianga that they would arrest and detain him until his wife and

children came back. Id. The police said they were arresting Nianga because his

family participated in government protest marches, and because Nianga was a

member of the same political group: CASA-CE. Id. at 14-15. Nianga managed to

evade arrest that day, and continued to evade arrest until he left Angola on February

9, 2019 with the intent to seek asylum in the United States. Id. at 15.



                                          -2-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20         Page 3 of 14 PageID 149



      He first traveled to Brazil, and then traveled through various South and

Central American countries until arriving in Mexico, and finally, at the Mexico-

United States border. Id. Nianga presented himself at the U.S. border and requested

asylum in or around April of 2019, but was refused entry. Id. at 16. He again sought

entry on September 15, 2019, and this time was allowed to enter credible fear

proceedings to determine whether he would have the opportunity to file a I-589

Application for Asylum. Id. at 16. Nianga’s credible fear interview took place on

October 10, 2019. Id. The interview was conducted in the Brazilian dialect of

Portugese, and Nianga speaks an Angolan dialect of Portugese. Id. Nianga alleges

that he was not represented by counsel at his interview, that he did not fully

understand the asylum officer’s questions, and that his answers were not correctly

translated. Id.

      The asylum officer found Nianga’s testimony regarding his fear of persecution

in Angola credible, but concluded that Nianga was subject to a bar to asylum and

withholding of removal under 8 C.F.R. § 208.13(c)(4) (“the (c)(4) bar”), as he had

traveled through Mexico without first applying for asylum there. Id. at 16-17.

Nianga appealed the asylum officer’s decision to Immigration Court, and appeared

before an immigration judge (“IJ”) for a credible fear review hearing on November 4,

2019. Id. at 17. During the hearing, which lasted less than seventeen minutes,

Nianga relayed to the IJ the reasons that he feared persecution in Angola; some of



                                         -3-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20           Page 4 of 14 PageID 150



which he had previously stated to the asylum officer in his credible fear interview,

others of which he had not. Id. at 17-18. When asked why he had not shared these

additional facts with the asylum officer, “Nianga explained that the asylum officer

did not listen to him well.” Id. at 18. Nianga alleges that the IJ did not ask any

questions relating to facts that are relevant to whether Nianga was subject to the

(c)(4) bar. Id. At the close of the brief hearing, the IJ “agree[d] with the asylum

officer’s analysis” and affirmed the asylum officer’s decision. Id.

      In his complaint Nianga asserts the following six claims: (1) that 8 C.F.R.

§ 208.13(c)(4) (“the (c)(4) bar”) violates the Due Process Clause of the Fifth

Amendment; (2) that the (c)(4) bar violates several provisions of the Immigration

and Nationality Act (“INA”) and the Administrative Procedures Act (“APA”); (3)

that the (c)(4) bar violates the notice and opportunity for comment requirements

under §§ 533 (b) and (c) of the APA; (4) that the (c)(4) bar violates the APA becuase

it is arbitrary and capricious; (5) that the (c)(4) bar does not apply to Nianga because

he was subjected to an unlawful metering policy,1 and; (6) that the asylum officer’s

credibility determination and the IJ’s review thereof violated the APA because they




      1
              The complaint defines “metering” as a process whereby, “instead of
inspecting and processing asylum seekers when they presented themselves at ports of
entry, as the law requires, [Customs and Border Patrol] officials would block asylum
seekers—and only asylum seekers—from crossing” the border into the United States,
and instead require asylum seekers to place their names on a list maintained in
Mexico and then wait for weeks or months. Complaint at 20.

                                          -4-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20              Page 5 of 14 PageID 151



were arbitrary and capricious. Complaint at 21-25. Nianga seeks a TRO enjoining

the Government from removing him from the United States until he is afforded a full

and fair opportunity to have his asylum claim heard. See TRO at 1.

       The plaintiff filed his complaint and TRO on January 21, 2020, and filed a

supplemental brief addressing this court’s jurisdiction to adjudicate the plaintiff’s

claims on January 24, 2020. Plaintiff’s Supplemental Brief Addressing Jurisdiction

(“Supplemental Brief”) (docket entry 7). On the same day, the Government filed a

response to the motion for a TRO in which the Government also addresses the

arguments raised in the plaintiff’s supplemental brief. Defendant’s Response to

Plaintiff’s Motion for Temporarty Restraining Order (“Response”) (docket entry 8).

According to the Government, the plaintiff’s “removal is now scheduled to occur no

earlier than January 28, 2020.” Id. at 2 (page references to the Government’s

Response brief refer to the page numbers at the bottom of the page). The plaintiff’s

motion is now ripe for review.

                                       II. ANALYSIS

                 A. Legal Standard for Temporary Restraining Orders

       To obtain a temporary restraining order (“TRO”), a plaintiff must show the

following: (1) there is a substantial likelihood of success on the merits; (2) there is a

substantial threat that the plaintiff will suffer irreparable injury if injunctive relief is

denied; (3) the threatened injury outweighs any damage that the TRO might cause



                                            -5-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20            Page 6 of 14 PageID 152



the defendant; and (4) granting the TRO will not disserve the public interest. Sugar

Busters LLC v. Brennan, 177 F.3d 258, 265 (5th Cir. 1999). The decision to grant or

deny injunctive relief is left to the sound discretion of the district court. Mississippi

Power & Light Company v. United Gas Pipe Line Company, 760 F.2d 618, 621 (5th Cir.

1985). Such relief is an extraordinary remedy which should only be granted if the

movant has clearly carried his burden of persuasion on each of the four factors. Id.;

Allied Marketing Group, Inc. v. CDL Marketing, Inc., 878 F.2d 806, 809 (5th Cir. 1989)

(citations omitted).

                                     B. Application

       Before turning to Nianga’s request for a TRO, the court must determine

whether it has the authority to exercise jurisdiction over Nianga’s claims. Federal

courts are courts of limited jurisdiction and must therefore “affirmatively ascertain

subject-matter jurisdiction before adjudicating a suit.” Rodrigues v. McAleenan, No.

3:20-CV-0139-B, 2020 WL 363041, at *3 (N.D. Tex. Jan. 22, 2020) (Boyle, J.)

(quoting Sawyer v. Wright, 471 F. App’x 260, 260 (5th Cir. 2012) (per curiam)). A

party seeking a TRO can not establish a “substantial likelihood of success on the

merits” of his claim if the court concludes that it lacks jurisdiction to adjudicate the

claim altogether. See id. As the party seeking relief, Nianga bears the burden of

establishing subject-matter jurisdiction. See Sawyer, 471 F. App’x at 260.




                                           -6-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20             Page 7 of 14 PageID 153



      The Government asserts, and the court agrees, that the court lacks jurisdiction

to adjudicate the plaintiff’s claims due to the jurisdiction-stripping provisions of 8

U.S.C. § 1252.

    1. Title 8 U.S.C. § 1252 Strips the Court of Jurisdiction over the Plaintiff’s Claims

      The plaintiff is subject to an order of expedited removal under 8 U.S.C.

§ 1225(b)(1). Response at 1; Appendix to Defendants’ Response to Plaintiff’s

Motion for Temporary Restraining Order (“Appendix”) (docket entry 9) at App. 001,

012. It is undisputed that a federal district court’s jurisdiction to review a

determination made under Section 1225(b)(1) is circumscribed. See Supplemental

Brief at 10. “[Section] 1252(a)(2)(A) strips courts of jurisdiction to review claims

relating to the expedited removal statute except as provided in § 1252(e),

‘[n]otwithstanding any other provision of law (statutory or nonstatutory).’” Rodrigues,

2020 WL 363041, at *4 (quoting 8 U.S.C. § 1252(a)(2)(A)). Subsection (e)

provides that where, as here, a plaintiff seeks “[j]udicial review of any determination

made under section 1225(b)(1)[,]” such review “is available in habeas corpus

proceedings, but shall be limited to” cases in which the plaintiff asserts a claim of

mistaken identity, or asserts a claim that he was previously granted permanent

resident status, refugee status, or asylum. See 8 U.S.C. § 1252(e)(2)(A)-(C); see also

Shah v. Director, Jackson Parish Correct[i]onal Center, No. 3:19-CV-1164, 2019 WL

4254139, at *2 (W.D. La. Sept. 6, 2019) (quoting Solis-de Patino v. Pitts, 823 F.



                                            -7-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20             Page 8 of 14 PageID 154



Supp. 2d 457, 459 (W.D. Tex. 2011)) (“[A] reviewing court may determine whether

a removal order [under § 1225(b)(1)] ‘was issued and whether it relates to the

petitioner. There shall be no review of whether the alien is actually admissible or

entitled to any relief from removal.’”). Thus, where a plaintiff seeks review of a

determination made under § 1225(b)(1) but “does not raise one of the grounds for

review permitted by § 1252(e)(2), the [district] [c]ourt has no jurisdiction to

consider his claims.” Rodrigues, 2020 WL 363041, at *4 (quoting Shah, 2019 WL

4254139, at *2).

       In his complaint, the plaintiff asserts that the court may exercise jurisdiction

over his claims on several bases. Complaint at 5 (asserting that the court may

exercise jurisdiction pursuant to 28 U.S.C. § 1331, the APA (5 U.S.C. § 701), the

INA, 28 U.S.C. § 2241, and the Suspension Clause of the United States Constitution

(U.S. Const. art. I, § 9, cl. 2)). The plaintiff also asserts that he “is not seeking to

have this [c]ourt declare that he is entitled to asylum or grant him legal status,” nor

declare that the plaintiff is “entitled to any relief from removal.” TRO at 1. Rather,

the plaintiff requests that the court “order that the government provide [the plaintiff]

with the full and fair opportunity to be heard that is required” by law. Id.

       The plaintiff raises legitimate concerns about the adequacy of the procedural

protections that he was afforded during his expedited removal proceedings, as well as




                                            -8-
  Case 3:20-cv-00146-G Document 11 Filed 01/27/20              Page 9 of 14 PageID 155



the validity of the (c)(4) bar under the APA.2 But the fact remains that at bottom,

each of the plaintiff’s claims asks this court to engage in “[j]udicial review of [the]

determination made under section 1225(b)(1)” that the plaintiff is subject to

expedited removal. This the court cannot do. See 8 U.S.C. § 1252(e)(2); Rodrigues,

2020 WL 363041, at *4 (engaging in a thorough analysis of 8 U.S.C. § 1252, and

concluding: “Because § 1252(a)(2)(A) strips courts of jurisdiction to review claims

relating to the expedited removal statute except as provided in § 1252(e),

‘[n]otwithstanding any other provision of law (statutory or nonstatutory),’” the court

lacked a basis of jurisdiction to review the plaintiff’s challenge to an order of

expedited removal).

    2. The Plaintiff Fails to Establish that He is Entitled to Invoke the Suspension Clause

       In addition to the statutory bases of jurisdiction on which the plaintiff relies,

the plaintiff’s motion also presents an undeveloped assertion that the

jurisdiction-stripping provision of 8 U.S.C. § 1252(e)(2) violates the Suspension

Clause of the United States Constitution, and thus, that the court may exercise

jurisdiction in this case. See TRO at 2. The court is not persuaded.


       2
              See TRO at 5-7 (noting communication issues between the plaintiff and
the asylum officer, and asserting that the plaintiff’s credible fear review before the
immigration judge was cursory and lasted less than seventeen minutes). The plaintiff
also cites two district court cases from the Ninth Circuit that call the validity of the
(c)(4) bar into question. Id. at 2 (citing East Bay Sanctuary Covenant v. Barr, 385 F.
Supp. 3d 922 (N.D. Cal. 2019), order reinstated, 391 F. Supp. 3d 974 (N.D. Cal.
2019); Al Otro Lado v. McAleenan, 2019 WL 6134601 (S.D. Cal. Nov. 19, 2019)).

                                             -9-
 Case 3:20-cv-00146-G Document 11 Filed 01/27/20          Page 10 of 14 PageID 156



      District courts have “jurisdiction to determine whether the elimination of

[their] federal habeas jurisdiction violates the Suspension Clause.” Benitez-Garay v.

Department of Homeland Security, No. SA-18-CA-422-XR, 2019 WL 542035, at *7

(W.D. Tex. Feb. 8, 2019) (citing Umuhoza v. United States Department of Homeland

Security, 3:05-CV-164, 2008 WL 11352573, at *7 (S.D. Ohio Aug. 28, 2008)). The

Suspension Clause provides that “[t]he Privilege of the Writ of Habeas Corpus shall

not be suspended, unless when in Cases of Rebellion or Invasion the public Safety

may require it.” U.S. Const. art. I, § 9, cl. 2. “The Clause mandates ‘some judicial

intervention in deportation cases.’” Rodrigues, 2020 WL 363041, at *6 (quoting Diaz

Rodriguez v. U.S. Customs & Border Protection, No. 6:14-CV-2716, 2014 WL 4675182,

at *3 (W.D. La. Sept. 18, 2014), vacated sub nom. Diaz-Rodriguez v. Holder, No.

14-31103, 2014 WL 10965184 (5th Cir. Dec. 16, 2014)).

      “To determine whether a jurisdiction-stripping statute violates the Suspension

Clause, the [c]ourt applies the two-step analysis established by Boumediene v. Bush,

553 U.S. 723 (2008).” Benitez-Garay, 2019 WL 542035, at *7. At step one, the

court must determine “whether a habeas petitioner is prohibited from invoking the

Suspension Clause due to some attribute of the petitioner or to the circumstances

surrounding his detention or removal.” Id. (citing Boumediene, 553 U.S. at 739). If

the petitioner satisfies step-one, only then does the court move to step-two to

“consider whether the substitute for habeas corpus provided by the



                                         - 10 -
 Case 3:20-cv-00146-G Document 11 Filed 01/27/20             Page 11 of 14 PageID 157



jurisdiction-stripping statute is adequate to test the legality of the petitioner’s

removal.” Id. (citing Castro v. United States Department of Homeland Security, 835 F.3d

422, 438 (3d Cir. 2016), cert. denied, 137 S. Ct. (2017)).

       The parties do not cite any case in which the Fifth Circuit considered whether

§ 1252(e)(2), as applied to an alien petitioner in expedited removal, violates the

Suspension Clause, nor is the court aware of any such case.3 It appears that only two

federal courts of appeals have considered that question: the Third Circuit and the

Ninth Circuit. See Thuraissigiam v. United States Department of Homeland Security, 917

F.3d 1097, 1105 (9th Cir. 2019) (citing Castro v. U.S. Department of Homeland

Security, 835 F.3d 422 (3d Cir. 2016), cert. denied, ___U.S.___, 137 S.Ct. 1581

(2017)) (“Of the federal courts of appeals, only the Third Circuit has addressed

. . . whether § 1252(e)(2) as applied to noncitizen petitioners in expedited removal




       3
              The Government points to Brumme v. I.N.S., 275 F.3d 443 (5th Cir.
2001), in support of its argument that “the Suspension Clause does not supply
jurisdiction for claims like Nianga’s.” Response at 17. In Brumme, however, the
petitioner did not raise a Suspension Clause challenge on appeal. Rather, the
petitioner argued that “the plain language of 8 U.S.C. § 1252(e)(2) . . . ‘permits the
court to review whether [§ 1225(b)(1)] was applicable in the first place’”. Brumme,
275 F.3d at 447-48 (emphasis added) (brackets in Brumme). Thus, although the
Brumme court concluded that the plain language of 8 U.S.C. § 1252(e)(2) operates to
“limit the scope of review in a habeas proceeding involving determinations made
under § 1225(b)(1),” the court did not consider whether 8 U.S.C. § 1252(e)(2)
offends the Suspension Clause. See id. at 448 (emphasis omitted). Furthermore,
Brumme was decided well before the Supreme Court clarified the test for analyzing
Suspension Clause challenges in Boumediene. The court therefore finds Brumme
inapposite to the Suspension Clause analysis in this case.

                                           - 11 -
 Case 3:20-cv-00146-G Document 11 Filed 01/27/20              Page 12 of 14 PageID 158



violates the Suspension Clause.”). In Thuraissigiam, the Ninth Circuit parted ways

with the Third Circuit’s reading of Boumediene in Castro, and held that the petitioner

satisfied step one of the Boumediene analysis. See Thuraissigiam, 917 F.3d at 1115

(concluding that non-citizen petitioner in expedited removal proceedings could

invoke the Suspension Clause based on line of cases in which “the [Supreme] Court

permitted even arriving noncitizens to invoke habeas review”); cf. Castro, 835 F.3d at

445 (quoting Landon v. Plasencia, 459 U.S. 21, 32 (1982)) (holding that the

petitioners failed to “clear Boumediene’s first hurdle” based on Landon’s conclusion

“that ‘an alien seeking initial admission to the United States requests a privilege and

has no constitutional rights regarding his application.’”).

      Here, the plaintiff’s treatment of the Suspension Clause comprises one

sentence of his motion and merely references the Ninth Circuit’s holding in

Thuraissigiam and the fact that Thuraissigiam is currently pending before the Supreme

Court. See TRO at 2; Thuraissigiam v. United States Department of Homeland Security,

917 F.3d 1097 (9th Cir.), cert. granted sub nom. Department of Homeland Security v.

Thuraissigiam, ___U.S.___ 140 S. Ct. 427 (2019). While the court notes that the

Ninth Circuit’s opinion in Thuraissigiam would support the plaintiff’s position were it

binding precedent, at least two district courts in the Fifth Circuit have expressly

adopted Castro’s contrary approach to step-one of the Boumediene analysis. See Bansci

v. Nielsen, 321 F. Supp. 3d 729, 737 (W.D. Tex. 2018); Hidalgo-Mejia v. Pitts, 343 F.



                                          - 12 -
 Case 3:20-cv-00146-G Document 11 Filed 01/27/20           Page 13 of 14 PageID 159



Supp. 3d 667, 671-72 (W.D. Tex. 2018). In both cases, the court relied on Castro

and concluded that the petitioners’ Suspension Clause challenges to 8 U.S.C.

§ 1252(e)(2) failed step-one of the Boumediene analysis because the petitioners were

“detained at the border”, Bansci, 321 F. Supp. at 737, or “detained within days after

entering the United States”, Hidalgo-Mejia, 343 F. Supp. at 672. Cf. Castro, 835 F.3d

at 446 (distinguishing the constitutional protections afforded to “recent clandestine

entrants” from those afforded to lawful permanent residents).

      In the present case, because Nianga was admittedly detained upon his entry to

the United States on September 15, 2019 and placed into expedited removal

proceedings shortly thereafter, and because Nianga leaves his Suspension Clause

challenge undeveloped, the court concludes that Nianga has failed to satisfy

Boumediene’s first hurdle. See Hidalgo-Mejia, 343 F. Supp. at 672 (“Petitioner, who

has the burden of establishing jurisdiction, makes no attempt to overcome

Boumediene’s first hurdle.”); see also Rodrigues, 2020 WL 363041, at *6 (rejecting the

plaintiff’s similarly undeveloped Suspension Clause challenge to § 1252(e)(2) in part

because the plaintiff “only tangentially [raised] a Suspension Clause argument”).

The court therefore concludes that the plaintiff has failed to establish that he is

entitled to raise a Suspension Clause challenge to § 1252(e)(2) in this case.




                                          - 13 -
 Case 3:20-cv-00146-G Document 11 Filed 01/27/20          Page 14 of 14 PageID 160



                                III. CONCLUSION

      In light of the foregoing, the court concludes that the court lacks jurisdiction

to adjudicate Nianga’s claims. The court therefore DENIES the plaintiff’s motion for

a TRO, and DISMISSES this action for lack of subject matter jurisdiction.4

      SO ORDERED.

January 27, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge


      4
               The court notes the harsh impact that the timing of 8 C.F.R.
§ 208.13(c)(4)’s promulgation and the litigation regarding the enforceability of the
(c)(4) bar worked on Nianga’s attempt to obtain asylum. Nianga first sought entry
to and asylum in the U.S. in or around April of 2019. Complaint at 16. Nianga
alleges that he was denied entry to the U.S. in April 2019 under an unlawful
“metering” policy. Id. Months later, on July 16, 2019, the (c)(4) bar became
effective. See 8 C.F.R. § 208.13(c)(4). Then, on July 24, 2019, the (c)(4) bar became
subject to a nationwide injunction under which the government was enjoined from
“taking any action continuing to implement the [(c)(4) bar]” and ordered “to return
to the pre-[(c)(4) bar] practices for processing asylum applications.” East Bay
Sanctuary Covenant v. Barr, 385 F. Supp. 3d 922, 960 (N.D. Cal.), order reinstated, 391
F. Supp. 3d 974, 985 (N.D. Cal. 2019). The Supreme Court eventually issued a stay
of the nationwide injunction on September 11, 2019, “pending disposition of the
Government’s appeal in the United States Court of Appeals for the Ninth Circuit and
disposition of the Government’s petition for a writ of certiorari, if such writ is
sought.” Barr v. East Bay Sanctuary Covenant, ___ U.S. ___, 140 S. Ct. 3 (2019)
(mem.). On September 15, 2019, four days after the Supreme Court issued the stay,
Nianga once again sought asylum in the U.S., but was ultimately denied asylum
pursuant to the (c)(4) bar. Although the court lacks jurisdiction to determine the
legality of the “metering” policy to which Nianga was subjected, the court is
sympathetic to the fact that had Nianga been allowed to apply for asylum in April of
2019, he would not have been subject to the (c)(4) bar. Despite this harsh result, the
court nonetheless lacks jurisdiction to grant Nianga the relief that he seeks.

                                         - 14 -
